Citation Nr: 0706134	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as arthritis, to include secondary to service-
connected residuals of cold weather injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1944 to January 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 decision by 
the RO which, in part, denied service connection for a low 
back disability, claimed as arthritis, including secondary to 
cold weather injury to his feet.  In December 2003, a hearing 
was held at the RO before the undersigned member of the 
Board.  The Board remanded the appeal for additional 
development in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal of service connection 
for a low back disability.  

As indicated above, the Board remanded the appeal in 
September 2004, in part, for a VA examination to determine to 
the nature and etiology of several disabilities, including a 
low back disability, and an opinion as to whether any 
identified low back disability was related to exposure to 
cold weather injury in service or was related to his service-
connected residuals of cold weather injury to his feet.  
While the veteran was examined by VA in November 2004, the 
physician failed to include any findings pertaining to the 
veteran's back or provide the requested opinions.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with, the Board is required to remand the 
appeal for another examination.  Id; see also 38 C.F.R. 
§ 19.9 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA who 
treated him for any low back problems 
since November 2004.  After the veteran 
has signed the appropriate releases, all 
records not already in the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, the etiology of any 
identified low back disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
examiner should provide a response to the 
following questions:  

1) Is it at least as likely as not 
that any identified low back 
disability is related to exposure to 
cold weather in service or otherwise 
to the veteran's military service?  

2) If not, is it at least as likely 
as not that any identified low back 
disability is proximately due to or 
the result of the service-connected 
residuals of cold injury to the 
feet?  

3) If not, is it at least as likely 
as not that any identified low back 
disability is aggravated by the 
service-connected residuals of cold 
injury to the feet?  If aggravation 
is noted, the degree of aggravation 
should be quantified, if possible.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified low back disability is 
proximately due to or the result of, or 
aggravated by the service-connected 
residuals of cold injury to the feet.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include the appropriate laws and 
regulations pertaining to secondary 
service connection, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


